In Mandamus and Prohibition. Motion for leave to intervene granted. Motions for admission pro hac vice of Martin G. Weinberg and J. Alan Johnson granted. Sua sponte, an alternative writ is granted and the following schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 10.6:
The parties shall file any evidence they intend to present within 20 days of the date of this entry, relators shall file a brief within ten days of the filing of the evidence, respondent and intervening respondents shall file a brief within 20 days after the filing of relators’ brief, and relators may file a reply brief within seven days after filing of respondent’s and intervening respondents’ brief.